ON PETITION FOR REHEARING
PER CURIAM.
The appellant has brought to our attention that of the four counts against the appellant, three of them were transferred to the county court on November 24,. 1975, but the fourth count, Count I, was transferred to the county court on November 17, 1975. In that respect, therefore, this Court was in error in asserting:
“Although the Appellant asserts that speedy trial time begins with each of his several arrests, we conceive that the speedy trial time began on November 24, 1975, when a 11 charges against the Appellant were transferred at his request from municipal court to county court in order to provide him a jury trial. . . . ” (Emphasis added). ’
As to Count I, therefore, the speedy trial time had expired when, on February 23, 1976, the cause was brought to trial. As the state concedes, Count I against the appellant should be discharged.
The Petition for Rehearing is granted for the purpose of discharging the appellant as to Count I, in all other respects our opinion of April 7, 1977 remains unchanged.
McCORD, Acting C. J., and DREW, E. HARRIS, and MASON, ERNEST E., Associate Judges, concur.